Cages 9-09-0428 vBocmenidt-12 FitgdPBH6E99 Paggd Pb#1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

USDC SDNY |
DOCUMENT
ELECTRONICALLY FILED |

 

 

 

KOSSOFF & KOSSOFF LLP and
IRWIN KOSSOFF,

Plaintiffs,

V.

CONTINENTAL CASUALTY COMPANY,

Defendant.

eo 8126 19.

CIV. NO, 7:19-CV-04696

 

STIPULATION AND
ORDER EXTENDING TIME
TO RESPOND TO
COMPLAINT

 

 

 

xX

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

attorneys for the parties that the time within which Defendant Continental Casualty

Company may respond to the Complaint is hereby extended October 17, 2019.

Dated: August 26, 2019

STORCH AMINI PC

/s/ Steven Storch

Steven Storch

Avery Samet

140 East 45th Street, 25th Floor

New York, New York 10017

(212) 490-4100
storch@storchamini.com
asamet@storchamini.com

Counsel for Plaintiffs Kossoff & Kossoff
LLP and Irwin Kossoff

So ordered.

Dated: August 26, 2019
White Plains, New York

WILEY REIN LLP

/s/Todd A. Bromberg

Todd A. Bromberg (TB-8212)
1776 K StNW

Washington, DC 20006
Telephone: 202.719.7000
Facsimile: 202.719.7049
tbromberg@wileyrein.com
Counsel for Defendant Continental
Casualty Company

VNTR

Honorable Vincdnt'L. “Briccetti
United States District Judge
